Citation Nr: 1720316	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  08-31 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left shoulder rotator cuff tendonitis with degenerative changes.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar spine hypertrophic osteoarthritis.

3.  Entitlement to an initial rating in excess of 30 percent for carpal tunnel syndrome, right upper extremity.

4.  Entitlement to an initial rating in excess of 20 percent for carpal tunnel syndrome, left upper extremity.

5.  Entitlement to an initial compensable rating for erectile dysfunction associated with posttraumatic stress disorder (PTSD).

6.  Entitlement to an effective date earlier than May 6, 2014, for the grant of service connection for carpal tunnel syndrome, right upper extremity.

7.  Entitlement to an effective date earlier than May 6, 2014, for the grant of service connection for carpal tunnel syndrome, left upper extremity.

8.  Entitlement to an effective date earlier than June 9, 2008, for the grant of service connection for erectile dysfunction associated with PTSD.

9.  Entitlement to an effective date earlier than April 23, 2012, for the grant of special monthly compensation for loss of use of a creative organ.

10.  Entitlement to service connection for a right knee disability.

11.  Entitlement to service connection for a left knee disability.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to August 1981, from March 1983 to February 1987, and from July 2004 to November 2005, which includes service in an imminent danger area in Kuwait and Iraq.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Nashville, Tennessee and Atlanta, Georgia.

The claims seeking initial increased rating for left shoulder and spine disabilities have previously been before the Board on numerous occasions.  More recently, in April 2015, the Board denied the claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and the Court remanded the claims pursuant to a September 2015 Joint Motion for Partial Remand (JMR).  The Court remanded the Board's April 2015 decision for action consistent with the terms of the JMR.  In July 2016, the Board remanded the claims pursuant to the Court's order for further development.  In December 2016, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's left shoulder rotator cuff tendonitis with degenerative changes to 20 percent, effective November 18, 2005.  The Board has recharacterized the issue accordingly.  

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ: the Veteran's entitlement to (1) an initial rating in excess of 30 percent for carpal tunnel syndrome, right upper extremity; (2) an initial rating in excess of 20 percent for carpal tunnel syndrome, left upper extremity; (3) an initial compensable rating for erectile dysfunction associated with PTSD; (4) an effective date earlier than May 6, 2014, for the grant of service connection for carpal tunnel syndrome, right upper extremity; (5) an effective date earlier than May 6, 2014, for the grant of service connection for carpal tunnel syndrome, left upper extremity; (6) an effective date earlier than June 9, 2008, for the grant of service connection for erectile dysfunction associated with PTSD; (7) an effective date earlier than April 23, 2012, for the grant of special monthly compensation for loss of use of a creative organ; (8) service connection for a right knee disability; (9) service connection for a left knee disability; and (10) entitlement to TDIU.




FINDINGS OF FACT

1.  The Veteran's left shoulder rotator cuff tendonitis with degenerative changes has been manifested by pain and arm limitation of motion at shoulder level, but has not resulted in limited motion to 25 degrees from his side or ankylosis, for the entire period on appeal.

2.  The Veteran's lumbar spine hypertrophic osteoarthritis has been manifested by pain, but has not resulted in motion limited to forward flexion of the thoracolumbar spine to 30 degrees or less, ankylosis, incapacitating episodes, or neurological abnormalities, for the entire period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent, for service-connected left shoulder rotator cuff tendonitis with degenerative changes, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201 (2016).

2.  The criteria for an initial evaluation in excess of 20 percent, for service-connected lumbar spine hypertrophic osteoarthritis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran is seeking an increased rating for the service-connected thoracolumbar spine and left shoulder disabilities.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the appellant as relevant to the appeal and for which the appellant has provided authorization for VA to obtain.  The Veteran was afforded VA medical examinations in January 2006, December 2009, April 2012, and November 2016.

In October 2010, the Court remanded the claim for an initial increase for left shoulder rotator cuff tendonitis with degenerative changes due to an inadequate VA examination.  The Board subsequently remanded the left shoulder claim pursuant to the Court's order in a decision dated May 2011.  The thoracolumbar spine issue was also remanded for further development in the same decision.

Thereafter, the Veteran was provided VA examinations for his shoulder and spine in May 2012.  These claims again came before the Board in April 2015 and the Board's decision was appealed to the Court.  In September 2015, the Court vacated the Board's April 2015 decision and remanded the claims pursuant to a JMR on the basis that the Board had failed to provide an adequate statement of reasons or bases for its finding that the VA examinations afforded to the Veteran were adequate.  The specific error alleged to have been committed by the Board was a failure to discuss whether the examinations conducted in April 2012 adequately accounted for, and described, any functional loss in the range of motion that the Veteran experienced due to flare-ups.  
Thereafter, in July 2016, the Board remanded the claims pursuant to the Court's order granting the JMR.  On remand the Board ordered new examinations for shoulder and spine, specifically directing the examiner to determine the range of motion of the shoulder and spine and indicate whether there is any significant limitation attributable to flare-ups or periods of repeated use.  Additionally, regarding the spine examination, the examiner was directed to comment on whether there was any intervertebral disc syndrome (IVDS) of the lumbar spine and, if so, whether it has been productive of incapacitating episodes.  The Veteran was afforded VA medical examinations in November 2016.  Though the examiner did not provide a specific limitation, in degrees, of range of motion due to flare-ups; he did explain that he would be speculating in opining whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or repeated use and therefore could not describe additional limitation due to pain.  Furthermore, the examiner opined that he would be speculating to assign a measure of degrees to any additional range of motion loss due to flare-ups.  There was no IVDS noted. 

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remands.  See Dyment v. West, 1 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

In the recent decision of Correia v. McDonald, 28 Vet. App. 158 (2016), the Court stated that the final sentence in 38 C.F.R. § 4.59 ("[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint") creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  As will be described below, pain on passive motion of the left shoulder and lumbar spine was tested on January 2006 VA examination.  For the left shoulder, range of motion of the opposite joint (right shoulder) was tested on April 2012 and November 2016 VA examinations.  Additionally, pain on weight-bearing for the left shoulder and lumbar spine was tested on November 2016 VA examination.  Pain on active range of motion for both the left shoulder and lumbar spine has been tested during all VA examinations during the appeal period.  Therefore, the Board concludes that testing of the left shoulder and lumbar spine during the appeal period has considered pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, for the left shoulder, with consideration of range of motion of the opposite joint.  Hence, the Veteran is not prejudiced by the Board not remanding for further testing in this regard.

a.  Left Shoulder Rotator Cuff Tendonitis with Degenerative Changes

The Veteran's service-connected left shoulder disability was rated pursuant to 38 C.F.R. § 4.71a, DC 5201-5024.  Hyphenated DCs are used when a rating under one code requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Under these relevant provisions, ratings are assigned based on whether the affected shoulder is the minor or major arm.  Here, the Veteran's left shoulder is his minor arm and only those criteria will be discussed.  Rating limitation of motion of the shoulder and arm, a 20 percent rating is assigned for limitation of motion at the shoulder level of the minor joint.  Limitation of motion of the minor joint midway between the side and shoulder level also warrants a 20 percent rating.  Limitation of motion of the minor joint to 25 degrees from side warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5201.
Normal shoulder flexion and abduction is from zero to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder  joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

b.  Lumbar Spine Hypertrophic Osteoarthritis

The Veteran's service-connected lumbar spine disability was rated pursuant to 38 C.F.R. § 4.71a, DC 5010-5242.  The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, DCs 5235-5243.  Under these relevant provisions, a 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion (ROM) of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

The applicable notes are notes (1), (2), and (4).  Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Note (2) specifies that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined ROM.  Note (4) specifies that each ROM measurement should be rounded to the nearest five degrees.

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine, outlined above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

III.  Factual Background

a.  Left Shoulder Rotator Cuff Tendonitis with Degenerative Changes

A VA joint examination of the left shoulder was conducted in January 2006.  The Veteran reported a history of intermittent pain in his left shoulder since a June 2005 softball game when he reached to catch a line drive on two separate occasions.  The intermittent pain in the left shoulder was reported to be exacerbated by overhead activities.  There was no history of pain due to sleeping on the left shoulder, no medications or injections for the shoulder were reported.  Activity that forced the Veteran to reach behind him or overhead caused severe pain in the rotator cuff region of the shoulder.  However, the patient did not report overt flare-ups or any further decreased function with repetitive use and his shoulder did not affect his activities of daily living.  Range of motion tests showed that the Veteran had flexion and abduction of the left shoulder to 160 degrees but with pain noted at the 160 degree mark.  Passive motion was to 180 degrees but with pain from 160 to 180 degrees.  He was focally tender to palpation over the anterior rotator cuff region.  The examiner provided that functional loss due to pain was between 160 and 180 degrees.  The examiner noted that there was no additional functional loss on repetitive motion and no additional limitation with flare-ups.  The examiner noted that pain, fatigue, weakness, incoordination, or lack of endurance did not further affect his function above and beyond that which had been noted.  The examiner also stated that he could not determine without resort to mere speculation whether there was additional functional loss above and beyond that which had been noted.  

VA medical records reveal that a March 2006 left shoulder Magnetic Resonance Imaging (MRI) showed mild hypertrophic degenerative changes of the acromioclavicular joint, with tendinopathy of the supraspinatus and infraspinatus tendons.  In a follow up to the MRI the Veteran stated that he did not wish to consider a referral to an orthopedist and characterized the left shoulder pain as intermittent and only occurring during heavy lifting or lifting objects overhead.  April 2006 VA records show that the Veteran was experiencing chronic degenerative joint disease pain in his left shoulder with medication providing some relief.

VA treatment records dated January 2011 note that the Veteran had no shoulder pain.  

A VA shoulder examination was conducted in April 2012.  The Veteran reported that he had received several courses of conservative therapy for his left shoulder, including rest, icing, NSAID use, and physical therapy that had given good results in relieving his symptoms.  He reported that any repetitive heavy physical activities involving the left shoulder/arm caused flare-ups of his left shoulder pain.  Flare-ups occurred about once a month.  The range of motion tests conducted as a part of this examination showed left shoulder flexion to 175 degrees with objective evidence of painful motion at 175 degrees, left shoulder abduction to 175 degrees with objective evidence of painful motion beginning at 175 degrees.  Repetitive use testing showed flexion to 180 degrees and abduction to 175 degrees.  It was noted that there was no additional limitation in range of motion after repetitive use testing, but that additional functional loss included pain on movement.  Right shoulder range of motion testing revealed full range of motion with no objective evidence of painful motion, including after repetitive use testing.  There was no localized tenderness or pain on palpation of the shoulder and no guarding.  Muscle strength testing was normal and there was no ankylosis noted.  There was no history of mechanical symptoms, such as clicking or catching, and no history of recurrent dislocation of the glenohumeral joint.  It was noted the Veteran had a history of left acromioclavicular joint tenderness with pain flare-ups, but there was no tenderness on palpation of the acromioclavicular joint on examination.  Cross-body adduction testing was positive on the left.  It was noted that the Veteran's shoulder condition would not impact his ability to work.

A VA shoulder examination was conducted in November 2016.  The diagnosis was noted to be left shoulder rotator cuff tendonitis with degenerative changes.  The Veteran reported that he continued to have left shoulder pain when he lifted his arms over his head or when he attempted to lift an object over 20 pounds.  He described the pain as a sharp shooting pain on the posterior portion of the shoulder.  With regard to shoulder flare-ups the Veteran reported flare-ups up to three to four times a year.  The flare-ups were made worse with heavy lifting and carrying, pain beginning when lifting approximately 20 pounds.  The Veteran also reported functional loss or functional impairment with anything that required overhead lifting, such as hanging a ceiling fan, swimming, or painting.  Range of motion tests revealed abnormal results.  Left shoulder flexion was to 145 degrees and abduction was to 125 degrees, however, the abnormal range of motion was noted not to contribute to functional loss.  Pain was noted on exam during abduction and external rotation and on rest/non-movement.  Range of motion testing of the opposite right shoulder revealed flexion to 160 degrees with pain and abduction to 180 degrees.  There was no evidence of pain with weight bearing or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was also no crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion afterwards.  The examiner addressed the question of whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over time by providing that he was unable to make such a determination without resorting to mere speculation.  Explaining this conclusion further the examiner opined that it would not be feasible to give a measurement in degrees of additional range of motion loss due to pain, weakness, etc. without resorting to speculation.  The examiner reached the same conclusion regarding the limitation of pain, weakness etc. during a flare-up, that he was unable to say without mere speculation.  There was no evidence of ankylosis in the shoulder.  Muscle strength testing was normal and there was no muscle atrophy.  Pertaining to rotator cuff conditions the Hawkins' impingement test for the left shoulder registered positive for pain on internal rotation.  There was no shoulder instability, no clavicle, scapula, acromioclavicular (AC) joint or sternoclavicular joint conditions, and no conditions or impairments of the humerus.  It was noted that the Veteran would have difficulty with overhead work and any jobs that require lifting greater than 20 pounds.  



b.  Lumbar Spine Hypertrophic Osteoarthritis

A January 2006 VA examination reflects that the Veteran had a history of intermittent pain in the lumbar spine region.  The pain was described as being exacerbated by activity that caused the Veteran to be on his feet for a significant time.  There was no indication of radiating pain into the lower extremities nor did the Veteran indicate any use of assistive devices.  The Veteran also provided that the pain did not affect his gait or daily activities, including occupational.  No overt flare-ups or decreased function with repetitive activities were noted and there were no incapacitating episodes over the prior 12 months.

Range of motion results from the examination provided that the Veteran had active and passive forward flexion of the thoracolumbar spine from 0 to 40 degrees, with pain elicited on forward flexion at the 40 degree range.  The Veteran was also tender to palpation along the mid-line of the lumbar spine; he was non-tender over the paraspinal regions bilaterally, and non-tender over the sciatic notch, PSIS, or greater trochanter regions bilaterally.  He had negative straight leg raise with a negative Lasegue sign.  There was no further loss of function or range of motion on repetitive motion pertaining to the lumbar spine.  Motor examination of the bilateral lower extremities demonstrated 5/5 throughout.  He was fully sensate throughout all dermatomes and he had 1+ symmetric knee and ankle jerk reflexes.  The examiner noted that pain, fatigue, weakness, incoordination, or lack of endurance did not further affect his function above and beyond that which had been noted.  The examiner also stated that he could not determine without resort to mere speculation whether there was additional functional loss above and beyond that which had been noted.  He indicated that the Veteran's lumbar spine disability could most likely improve with physical therapy.  

In a February 2007 statement by the Veteran he offered that he takes pain medication on a daily basis in addition to medication for back spasms once or twice a week.  VA medical records from June 2008 indicate that the Veteran reported constant pain in the low back at a six on a scale from one to ten.  This pain was reported as being intermittent.

A December 2009 VA examination report provided that the Veteran reported moderate lumbar pain with a duration lasting hours and a frequency of weekly to monthly.  No radiation of pain was noted and no flare-ups were indicated.  The Veteran's gait was normal and there were no muscle spasms severe enough to be responsible for abnormal gait.  He had full motor strength and sensation.  Range of motion tests revealed that the Veteran had lumbar flexion to 90 degrees with no objective evidence of pain following repetitive motion and no additional limitations of range of motion.  A diagnosis of mild degenerative disc disease at the L4-L5 and L5-S1 vertebrae was provided.

A VA spine examination was conducted in April 2012.  The Veteran reported that his pain was precipitated by repetitive heavy lifting, bending at the waist, or prolonging standing while carrying moderate weights.  The pain was relieved with rest, icing, and NSAID use.  The range of motion tests conducted as a part of this examination showed forward flexion to 85 degrees with objective evidence of painful motion at 65 degrees.  The Veteran was able to perform repetitive use testing.  Post testing, he had forward flexion to 90 degrees or greater.  He did not have additional loss of range of motion upon repetitive testing.  He did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  He had guarding or muscle spasm but it was not severe enough to result in abnormal gait or spinal contour.  He had normal muscle strength testing in the hips, knee, ankle, and great toes.  He did not have muscle atrophy.  He had normal reflexes and normal sensation to light touch.  Straight leg raising test was negative bilaterally.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have other neurologic abnormalities, such as bowel or bladder problems.  The examiner found that he had IVDS, but he did not have any incapacitating episodes in the last 12 months.  He did not use any assistive devices as a normal mode of locomotion.  With regard to his ability to work, the examiner noted that the Veteran's flare-ups would limit his ability to lift more than 10 to 20 pounds, repetitively bend at the waist, or perform any prolonged walking or standing.  He would be unable to perform physically demanding jobs, but could perform sedentary work. 

A VA spine examination was conducted in November 2016.  The Veteran reported that he continued to have lower back pain and muscle spasms.  He reported that he occasionally had radiation down his leg associated with numbness.  He indicated that his back pain did not prevent him from doing activities of daily living and he was able to do work around the house.  He did have to limit some of his outdoor activities and experienced some increased back pain with activities such as raking leaves or cutting grass.  He reported that he did have a back brace that helped his symptoms.  With regard to back flare-ups the Veteran reported flare-ups up to three to four times a year.  The pain associated with these flare-ups increased with activities that required bending.  The Veteran also reported functional loss or functional impairment due to the increased pain associated with bending forward, as well as pain when bending to the sides, which the Veteran reported as interfering with activities that require bending to pick up items, such as picking up items off the floor.  He also reported increased back pain when he drove for long periods.  Range of motion tests revealed abnormal results.  Lumbar spine flexion was to 60 degrees and extension was to 17.  Both right and left lateral flexion were limited to 8 degrees and right and left lateral rotation were to 15 and 10 degrees respectively.  However, the abnormal range of motion was noted not to contribute to functional loss.  Pain was noted during all ranges of motion and caused functional loss.  There was no evidence of pain with weight bearing and no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the spine.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or loss of range of motion after repetitions.  The examiner addressed the question of whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over time by providing that he was unable to make such a determination without resorting to mere speculation.  The examiner further opined that it would not be feasible to give a measurement in degrees of additional range of motion loss due to pain, weakness, etc. without resorting to speculation.  The examiner reached the same conclusion regarding the limitation of pain, weakness etc., during a flare-up, that he was unable to provide that opinion without mere speculation.  Additionally the examiner provided that it was not feasible to opine on the actual degree of additional loss of range of motion due to flare-ups without speculation.  There was no evidence of guarding and muscle spasms of the thoracolumbar spine.  Additional contributing factors of the disability were noted to be interference with sitting.  Muscle strength, reflex, and sensory testing were normal.  Straight leg raising test was negative.  There was no radiculopathy, ankylosis, other neurologic abnormalities, or intervertebral disc syndrome.  It was noted that the Veteran did have occasional use of a back brace and that the Veteran's lumbar spine disability impacted on his ability to work in that his lower back pain would make it difficult to do work that required prolonged sitting, bending, or heavy lifting.

IV.  Analysis

a.  Left Shoulder Rotator Cuff Tendonitis with Degenerative Changes

Upon careful review of the record, the Board finds that a preponderance of the evidence is against a finding that his left shoulder disability more nearly approximates the criteria for a rating in excess of 20 percent.  

The Veteran has not demonstrated limitation of the left (minor) arm to 25 degrees from the side to warrant a higher evaluation, even when considering flare-ups and functional loss after repetitive use.  The Board recognizes limitation due to pain and functional loss present on the VA examinations and that the VA examiners have not provided any degrees of additional loss during flare-ups or after repetitive use.  The most recent November 2016 VA examiner specifically noted that he could not estimate any additional range of motion lost in degrees without resorting to speculation.  Hence, the record does not provide evidence of functional loss in degrees of additional range of motion lost during flare-ups or after repetition.  However, the Veteran is competent to describe the symptoms he experiences and how it affects his activities.  He has credibly described having painful motion and functional loss during flare-ups at a point associated with overhead activity.  Such pain and functional loss is most nearly approximated by the Veteran's currently assigned rating based on limitation of motion at the shoulder level.  Therefore, even when considering DeLuca and Mitchell criteria, competent evidence regarding the Veteran's pain and associated functional loss, including during flare-ups, does not provide the basis for a higher rating, as it has not demonstrated loss of function or limitation of motion that more nearly approximates limitation to 25 degrees from the side.

Nor does the evidence otherwise support a higher rating under any other diagnostic code.  There is no evidence of malunion of the humerus, nonunion or dislocation of the clavicle or scapula, ankylosis, or severe muscle damage during the period on appeal.  On the contrary, the VA examiners noted full muscle strength in the shoulder, and explicitly noted that there was no ankylosis or other impairment of the acromioclavicular joint, clavicle, or scapula.  38 C.F.R. §§ 4.71a, DCs 5200, 5202, 5203, 4.73, DCs 5301-04.

Based on the foregoing, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 20 percent for left shoulder rotator cuff tendonitis with degenerative changes.  The benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b.  Lumbar Spine Hypertrophic Osteoarthritis

Upon careful review of the record, the Board finds that a preponderance of the evidence is against a finding that an initial rating in excess of 20 percent is warranted for the Veteran's service-connected lumbar spine disability.  The evidence does not reflect that the Veteran's thoracolumbar spine disability has resulted in symptoms more nearly approximating forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, even when considering DeLuca factors of pain causing functional loss.  The VA examiners have not provided any degrees of additional loss during flare-ups or after repetitive use, and the most recent November 2016 VA examiner specifically noted that he could not estimate any additional range of motion lost in degrees without resorting to speculation.  However, the Veteran has competently and credibly described having painful motion and functional loss during flare-ups with forward bending, such as when bending over to pick up items off the floor.  The Veteran's current 20 percent rating compensates him for pain from limitation of motion that would prevent or cause pain when bending to pick up items off the floor.  Therefore, even when considering DeLuca and Mitchell criteria, the evidence regarding the Veteran's pain and associated functional loss, including during flare-ups, does not provide the basis for a higher rating.

A higher evaluation pursuant to the criteria for intervertebral disc syndrome has been considered.  However, there is no evidence that the Veteran has experienced incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

The Board has considered whether the Veteran is entitled to separate neurological evaluations during the appeal period.  However, the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  Although the Veteran reported experiencing some numbness into the extremities on November 2016 VA examination, physical examination was normal and revealed no neurological abnormalities.  There have been no other neurological abnormalities related to the thoracolumbar spine.

Therefore, a preponderance of the evidence is against a finding that the Veteran's thoracolumbar spine more nearly approximates the criteria for a higher evaluation; hence, the benefit of the doubt doctrine does not apply and the claim must be denied. 

V.  Other Considerations

The Board has considered whether any staged rating is appropriate for the assigned ratings discussed above.  The Board has found that evidence regarding the level of disability for the left shoulder and spine disability is consistent with the assigned ratings for the entire relevant time period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms and symptoms warranting a higher rating have not been shown.  Accordingly, no staged ratings are warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left shoulder or lumbar spine disability is inadequate.  As explained in detail above, the Veteran's left shoulder and thoracolumbar spine disabilities have been manifested by limitation of motion and pain causing functional loss.  The pertinent diagnostic codes in 38 C.F.R. § 4.71a in conjunction with DeLuca factors contemplate these symptoms.  Hence, the rating criteria reasonably describe the Veteran's left shoulder and thoracolumbar spine disabilities.  In short, there is no indication in the record that the average industrial impairment from his left shoulder or spine disability would be in excess of that contemplated by the ratings provided in the rating schedule.  The Veteran's disability picture is not shown to be exceptional or unusual.  As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted. 


ORDER

Entitlement to an initial rating in excess of 20 percent for left shoulder rotator cuff tendonitis with degenerative changes is denied.

Entitlement to an initial rating in excess of 20 percent for lumbar spine hypertrophic osteoarthritis is denied.


REMAND

In its July 2016 remand, the Board directed the AOJ to issue a Statement of the Case (SOC) on several matters.  Specifically, the Board noted that in June 2014, the AOJ granted service connection for carpal tunnel syndrome of the bilateral upper extremities and erectile dysfunction, and granted special monthly compensation for loss of use of a creative organ.  Thereafter, in May 2015, the Veteran submitted a timely Notice of Disagreement (NOD) with the ratings and effective dates assigned in June 2014, but a SOC has not been issued with regard to these claims.  The Board found that since there had been an initial AOJ adjudication of the claims and an NOD as to their denials, the Veteran was entitled to an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The record does not reflect that an SOC has been issued.  Thus, remand for issuance of an SOC is needed in order to ensure substantial compliance with the Board's prior remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additionally, the record reflects that a February 2016 rating decision denied service connection for right and left knee disabilities and the Veteran submitted an NOD on these matters in January 2017.  An August 2016 rating decision denied entitlement to TDIU and the Veteran submitted an NOD on this issue in September 2016.  Therefore, these issues should also be remanded for issuance of an SOC.  38 C.F.R. § 19.9(c); see Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

Review the determination on the claims seeking service connection for bilateral knee disabilities, increased ratings and earlier effective dates for bilateral carpal tunnel syndrome and erectile dysfunction, an earlier effective date for special monthly compensation, and entitlement to TDIU, arrange for any further development indicated, and issue an appropriate SOC in these matters.  The Veteran and his attorney should be advised of the time afforded for perfecting an appeal in these matters, and given opportunity to do so.  If that occurs, these matters should also be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


